Citation Nr: 0512039	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  02-02 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., and from a November 2000 decision by the RO in 
Baltimore, Maryland.

When the veteran's case was before the Board in December 2003 
it was remanded for additional development.  It was returned 
to the Board in March 2005.


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's claims have been 
obtained.

2.  Severe lumbosacral strain with listing of the whole spine 
to the opposite side; marked limitation of forward bending in 
the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion have not been more nearly approximated.  There 
is no evidence of ankylosis of the thoracolumbar spine.

3.  The veteran's right knee disability is manifested by pain 
and stiffness with no evidence of arthritic changes; the 
veteran retains nearly full range of motion of his right 
knee.

4.  The veteran's left knee disability is manifested by pain 
and stiffness with no evidence of arthritic changes; the 
veteran retains nearly full range of motion of his left knee.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 20 
percent for lumbosacral strain have not been met, at any time 
during the course of the appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (effective prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5237; 68 Fed. Reg. 51454- 51458 
(August 27, 2003) (effective September 26, 2003).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261, 5262 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261, 5262 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
February 1998, well before the enactment of the VCAA.  

A Statement of the Case, issued in December 2001, provided 
notice to the veteran of the evidence necessary to support 
his claim of entitlement to service connection for his low 
back disability.  A supplemental statement of the case dated 
in October 2004 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.

Moreover, letters dated in February 2001 and April 2004 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence supportive of the claim.  

The Board's December 2003 also provided guidance pertaining 
to the evidence and information necessary to substantiate the 
claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Moreover, the veteran has been afforded VA examinations of 
his service-connected disabilities.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

Review of the record reveals that service connection for the 
veteran's back and knee disabilities was awarded in June 
1986.  The instant claim for increase was submitted by the 
veteran in February 1998.

A March 1998 VA treatment note indicates that a previous scan 
of the veteran's knees was negative.  A May 1998 treatment 
note indicates that the veteran had full range of motion of 
the knees bilaterally.

A VA orthopedic examination was conducted in August 1999.  
With regard to his back, the veteran complained of a constant 
ache, with occasional sharp pain.  He reported that his low 
back pain was exacerbated by lying prone or with prolonged 
sitting.  He indicated that he had stiffness in the morning 
and that he sometimes awoke due to back pain.  He reported 
that he had been bedridden for a couple of days during the 
previous year due to back pain.  Upon physical examination, 
there were no postural abnormalities or fixed deformities.  
There was mild spasm of the paravertebral musculature in the 
lumbar region bilaterally.  Range of motion testing of the 
lumbar spine revealed flexion to 55 degrees, extension to 35 
degrees, left lateral flexion to 25 degrees, right lateral 
flexion to 25 degrees, and rotation to 30 degrees 
bilaterally.  There was no change in range of motion after 
repeated motion.  The veteran reported an increased in pain 
on forward flexion.  X-rays of the lumbar spine revealed 
evidence of Schmorl's nodes.  The diagnosis was chronic 
lumbosacral strain.  

With regard to his knees, the veteran complained of bilateral 
pain in the knees, anteriorly and on either side of the 
patella.  He stated that he was unable to cross his legs 
without knee pain, and that sitting in one position for any 
period of time caused aching.  He reported that he had 
experienced swelling in the knees one month previously.  
Physical examination of the knees revealed no swelling or 
deformity.  There was tenderness on patellar compression 
bilaterally.  There was minimal crepitus on movement.  The 
examination report indicates that the veteran had active and 
passive range of motion of the right knee from "0 to 40 
degrees," but also indicates that the veteran had no pain 
during movement of the right knee.  The left knee had active 
flexion from zero to 135 degrees and passive motion from zero 
to 140 degrees, with no pain reported.  Muscle strength was 
5/5 bilaterally, and anterior drawer test, McMurray test, and 
test for lateral stability were negative bilaterally.  The 
diagnosis was bilateral chondromalacia patellae.

An October 2000 letter from I.N., M.D., indicates that the 
veteran received treatment for low back pain and inflammation 
of the knee joints, and that he reported minimal improvement.  

A VA neurology examination was carried out in February 2001.  
The veteran complained of constant pain.  He reported that he 
underwent monthly acupuncture.  He denied buckling of his 
legs and pain with coughing.  Extremities revealed no 
weakness, atrophy or fasciculation.  Deep tendon reflexes 
were 2+ and equal.  The diagnoses included chronic lumbar 
strain.  

A VA orthopedic examination was performed in February 2001.  
The veteran complained of worsening pain in his back.  He 
indicated that he was undergoing acupuncture.  He reported 
pain radiating down the left leg.  He indicated that his 
knees swelled on occasion and that if he maintained a flexed 
position, his knees became stiff and painful.  On physical 
examination, the veteran walked with a good gait.  He had no 
trouble disrobing.  On examination of the low back, he 
complained of pain on all maneuvers almost before the 
examination began.  Flexion was to 80 degrees, extension to 
15 degrees, and lateral flexion to 25 degrees bilaterally, 
with complaints of discomfort.  Straight leg test was 
negative.  On physical examination, the veteran's knees 
appeared normal.  Range of motion was zero to 138 degrees 
bilaterally.  There was no evidence of laxity and there was 
no significant crepitus.  The examiner noted that the 
veteran's complaints seemed to be largely subjective.  X-rays 
of the veteran's back revealed some loss of lumbar lordosis, 
with preservation of the intervertebral disc spaces, and no 
evidence of degenerative disc disease.  The impression 
regarding the veteran's back was chronic back strain.  The 
examiner noted that if there had been no previous diagnosis 
of chondromalacia, he would have deemed the veteran's knees 
to be normal.  X-rays revealed no evidence or recent or 
remote fracture, and no discernible arthritic changes.  The 
diagnosis was bilateral chondromalacia.

The report of a private chiropractic evaluation in May 2001 
indicates that the veteran's most dominant complaint was that 
of low back pain.  The veteran stated that his back pain 
precluded activities of daily living.  The veteran also 
complained of neck and upper back pain, which were noted to 
cause serious diminution in his ability to carry out daily 
activities.  Range of motion testing revealed moderate 
restriction of flexion, severe restriction of extension, and 
moderate restriction of lateral flexion bilaterally.  
Goldthwait's and Lasegue signs were reported to be present.  

The veteran was afforded a VA examination in May 2004.  The 
examiner specifically noted that he had reviewed the 
veteran's entire claims folder.  The veteran complained of 
pain in his low back and knees.  He stated that his pain was 
aggravated by prolonged standing, walking, bending, stooping 
and lifting heavy weight.  He stated that he had not been 
seen by any orthopedic physician since 1993.  He stated that 
he took Motrin and that he had not received any other 
medication, treatment or physical therapy until March 2004 
when he saw a VA provider.  On physical examination, the 
veteran walked without any assistive device, with a normal 
gait and posture.  He was able to dress and undress without 
difficulty.  He was noted to demonstrate excessive pain 
behavior.  There was no deformity, tenderness or spasm of the 
lumbosacral spine.  Forward flexion was to 60 degrees, 
extension to 10 degrees, lateral flexion to 15 degrees 
bilaterally and rotation to 15 degrees bilaterally.  The 
examiner noted that the limitation in range of motion of the 
back was partially due to poor effort on the veteran's part.  
Sitting straight leg raising was negative, and supine leg 
raising was positive at 15 degrees.  There was no motor 
weakness or atrophy.  Deep tendon reflexes were equal and 
symmetrical.  Examination of the knees revealed range of 
motion from zero to 135 degrees bilaterally.  There was no 
valgus or varus instability and no anterior posterior drawer 
sign.  McMurray's test was negative and there was no 
mediolateral laxity present.  The examiner noted that MRI 
studies had previously been negative for internal derangement 
of the knees and for any neurocompressive disorder of the 
spine.  He concluded that there would be no further 
limitation due to incoordination, weakness or flare-ups.  He 
noted that the veteran had not received any pain management, 
excessive narcotics, muscle relaxants, epidural injections or 
steroid injections.  The diagnoses were chronic lumbar strain 
and bilateral chondromalacia.  

Analysis
 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  The 
Board also notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Evaluation of the Knees

The veteran is currently in receipt of 10 percent evaluations 
for each knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under that Diagnostic Code, a 10 percent evaluation is 
warranted where impairment of the knee involves slight 
subluxation or lateral instability.  A 20 percent evaluation 
is warranted where the impairment is moderate, and a 30 
percent evaluation will be assigned where the impairment is 
severe.

Ankylosis of the knee warrants a 30 percent evaluation where 
is at a favorable angle in full extension or in slight 
flexion between zero and 10 degrees.  A 40 percent evaluation 
is awarded when the ankylosis is in flexion between 10 and 20 
degrees, and a 50 percent evaluation applies when the 
ankylosis is in flexion between 20 and 45 degrees.  A 60 
percent evaluation is warranted where the ankylosis is 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

On review of the evidence pertaining to the veteran's knee 
disabilities, the Board finds that the currently assigned 10 
percent rating is appropriate.  In this regard, the Board 
notes that the veteran retains nearly full range of motion of 
both knees.  There is no evidence of ankylosis.  There is no 
laxity, instability, or effusion present.  Moreover, the 
February 2001 VA examiner concluded that, absent the previous 
diagnosis of chondromalacia, he would have assessed the 
veteran's knees as normal.  Furthermore, he noted that the 
veteran had not received any pain management, excessive 
narcotics, muscle relaxants, epidural injections or steroid 
injections, and opined that there would be no further 
limitation due to incoordination, weakness or flare-ups.  
Based on the evidence as presented, the Board concludes that 
a higher evaluation is not warranted.

Evaluation of the Back

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised, effective 
September 26, 2003.  68 Fed. Reg. 51,454 (August 27, 2003).  
This change revises the spine criteria to "ensure that it 
uses current medical terminology and unambiguous criteria, 
and [to ensure] that it reflects medical advances that have 
occurred since the last review."  In addition to renumbering 
the diagnostic codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities, with the 
possible exception of intervertebral disc syndrome (IVDS), 
are to be rated under.  See also 67 Fed. Reg. 54,345 (August 
22, 2002), effective September 23, 2002 ("Interim" IVDS 
regulations, providing 2 prong test for evaluating IVDS based 
either on acute or chronic symptomatology picture, replaced 
by 68 Fed. Reg. 51,454, providing different 2 prong test).  
Because the veteran has never been diagnosed with IVDS, and 
because his neurological examination was repeatedly negative, 
the interim regulations at 67 Fed. Reg. 54,345 are not for 
consideration in the instant case.

Prior to the regulatory changes, Diagnostic Code 5295 
provided for a 10 percent rating for characteristic pain on 
motion.  A 20 percent evaluation was assigned for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  A 40 
percent rating was the maximum schedular rating available 
under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

Subsequently, effective September 26, 2003, under the revised 
criteria for spinal disabilities:
	With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

	Unfavorable ankylosis of the entire spine			
	100

	Unfavorable ankylosis of the entire thoracolumbar spine
	50

	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion 
	of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of 
	the entire thoracolumbar spine					40

	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable 
	ankylosis of the entire cervical spine			
	30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not 	greater than 60 degrees; or, forward 
flexion of the cervical spine greater 	than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of 	motion of the thoracolumbar spine not greater than 
120 degrees; or, the 	combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis				
				20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height								
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.
38 C.F.R. § 4.71a, General Rating formula for Diagnostic 
Codes 5235-5243.

The medical evidence of records does support the assignment 
of a 10 percent evaluation under both the old and new 
criteria for lumbosacral strain; as there is evidence of 
characteristic pain on motion and on at least one occasion 
forward flexion greater than 60 degrees but not greater than 
85.  The remaining post service medical records describe mild 
tenderness and complaints of pain exacerbated by activity, as 
does the September 2002 VA examination report which also 
noted flare-ups with use.

Having carefully reviewed the evidence of record pertaining 
to the veteran's back disability, the Board concludes that a 
rating in excess of the currently assigned 20 percent is not 
warranted.  Under the rating criteria effective prior to 
September 26, 2003, there is no objective evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, marked limitation of forward bending, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space.  While the May 2001 
chiropractor's report indicated the presence of a positive 
Goldthwait's sign, such was not found on more recent VA 
examination in May 2004.  In fact, the May 2004 VA examiner 
noted that there was no evidence of any neurocompressive 
disorder and that the veteran's limitation of  motion was 
partially due to his poor effort.  He also noted that the 
veteran exhibited excessive pain behavior.

Similarly, considering the veteran's lumbar spine disability 
under the criteria that became effective September 26, 2003, 
he does not meet the criteria for a rating in excess of 20 
percent since the evidence does not show favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.   38 
C.F.R. § 4.71a (2004).

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45. However, while the examination 
reports have shown complaints of pain, these complaints of 
pain do not warrant a rating in excess of 20 percent under 38 
C.F.R. §§ 4.40 and 4.45 because the examination findings did 
not substantiate additional range of motion losses in the 
lumbosacral spine, due to pain attributable to the service-
connected disability, on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination. 
The VA examiner in August 1999 noted that there was no change 
in range of motion after repeated motion testing.  Only 
slight to moderate limitation of motion was found on VA 
examination in February 2001, and the May 2004 VA examiner 
concluded that there would be no further limitation due to 
incoordination, weakness, or flare-ups.  Given the medical 
findings which do not demonstrate that the veteran's low back 
disability more closely approximates the requirements for a 
rating in excess of 20 percent under either the old or new 
criteria, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional loss" 
due to limitation of motion in the lumbar spine caused by 
complaints of pain.  Accordingly, the Board finds that a 
rating in excess of 20 percent for the veteran's lumbosacral 
strain is not warranted.

Extraschedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required frequent 
hospitalization for either his low back disability or his 
bilateral knee disability, and the manifestations of such are 
consistent with the assigned schedular evaluations.  In sum, 
there is no indication that the average industrial impairment 
from either disability would be in excess of that 
contemplated by the evaluation assigned for the disability.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for lumbosacral strain is 
denied.

Entitlement to an increased rating for chondromalacia of the 
right knee is denied.

Entitlement to an increased rating for chondromalacia of the 
left is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


